Title: To Thomas Jefferson from David Austin, 26 April 1802
From: Austin, David
To: Jefferson, Thomas


            May it Please the President.
              Baltimore April 26th. 1802
            Having attended the hand of national fulness as long as finances would serve, & having pressed for attention by means which decency or delicacy would scarcely warrant, I find myself set down in this City.—My thoughts are for Phila. or farther eastward: still as I am likely to pass a few days with the good people of this place I am induced once more to signify to the President that it is with regret that I leave these parts; & find myself detatched from that field of service in which I had hoped opportunity would have presented to prove the success of my theory on the subject of national harmony.
            The perfect unison contemplated can scarcly be hoped for, until certain chords are toutched, which on the eastern board of the national instrument, bear but a bass tone, in the national concert.—
            Though it may be a little surprizing that the order of providence should place the President of the U: States on high Episcopal ground, yet such is truly the fact. The Combined Energies of earthly & of heavenly things centre, as to the U: States, in the President’s chair. Of consequence a double bow needs to be drawn from this source. As the President may understand more perfectly how to touch the cords of national policy, than those of spiritual administration, I have thought I might have aided to tone this instrument a little, so that it should lull to rest both our own nation, & by the harmony of its high example produce a sympathy of movment in relation to others; but now Alas; I can only continue to tell what it is that constitutes national harmony, but, as no man by writing or speaking can write the characters of a fine piece of Music, such as a Lady below stairs has at the moment I began to write begun to play, so I cannot enter fully into the operation until the spiritual bow is allowed to pass across the jarring & ill-toned dulcimer of our present National Instrument.—I presume the President does not prize his Spiritual elevation so highly, as to be indisposed to impart by Commission Authority to produce the same harmony in the moral, as the President designs to produce in the national world.—
            
            Besides this Sir, I need some provision for my support. My whole time has been given to these things, & I have paid little attention to my immediate concerns, whilst I saw such an amazing field of human felicity opening before me.
            If I have suffered loss I care not, so be, I can only by industry & exact attention to business once more gain my daily bread.—
            I attend your call Sir; & you need not fear that the rugged pursuits of Moral investigation have so far blunted my sensibilities as a man, that I shall be insensible to a favor confered.
            The Gen: Assembly of the Presbyn. Church sit soon at Phila. & other Conventions of Clergy. They expect something from me; but I am without strength, until the Presit pour a little National oil upon my head. At Evan’s Hotel, & on the wings of [spl.] harmony I have the honor to wait the Prest. commds.
            D. A.
          